                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  AT NASHVILLE

FLORA SETAYESH,                                    )
                                                   )
               Plaintiff,                          )
                                                   )
v.                                                 )          Case No. 3:18-cv-00335
                                                   )          Judge Trauger
                                                   )
FLORA TYDINGS and KIM                              )
MCCORMICK, in their individual                     )
capacities,                                        )
                                                   )
               Defendants.                         )




                                   DEFENDANTS
                       FLORA TYDINGS’ and KIM MCCORMICK’S
                       REPLY TO PLAINTIFF’S RESPONSE TO THE
                         MOTION FOR SUMMARY JUDGMENT


       Defendants Flora Tydings and Kim McCormick (Defendants), by and through the Attorney

General’s Office, have moved this Court to dismiss all claims against them pursuant to Federal Rule

of Civil Procedure 56. Dismissal for lack of subject-matter jurisdiction is appropriate because under

Tenn. Code Ann. § 9-8-307(b), Plaintiff waived her causes of action before this Court when she filed

a complaint in the Tennessee Claims Commission based on the same acts or omissions alleged in

this case. Plaintiff, responding in opposition, alleges that the acts or omissions that form the basis

for her alleged causes of action before this Court are not the same acts or omissions which form the

basis of her claim before the Tennessee Claims Commission. (Document No. 35).                Such an

argument by Plaintiff is disingenuous, risible and thoroughly unpersuasive.


                                                  1



     Case 3:18-cv-00335 Document 36 Filed 10/03/18 Page 1 of 5 PageID #: 287
             THE CLAIM FOR DAMAGES AND THE AMENDED COMPLAINT ARE

                        IDENTICAL AS TO FACTUAL ALLEGATIONS

        Even a cursory comparison between the Claim for Damages in the Tennessee Claims

Commission and the Amended Complaint before this Court shows that they rely on the same alleged

acts or omissions. The relief requested in both is identical. (Document No. 7, ¶ 112 and Document

33-1, ¶ 39). There is no question that the claims in the Tennessee Claims Commission and in this

court are based on the same or common nucleus of operative facts. In both actions, Plaintiff’s claim

for damages is grounded upon an adverse employment action based on allegedly illegal actions and

motives. The facts supporting each cause of action are identical and simply vary on the legal theory

relied on to support Plaintiff’s claim for damages; breach of contract in the Claims Commission and

retaliation related to exercise of protected speech before this court. The only meaningful difference

between the two (2) actions is the source of the funds for the damages caused by the alleged breach of

contract, individual Defendants versus the State of Tennessee. (Document No. 7, ¶¶ 102-104 and

109). Dismissal of Plaintiff’s cause of action before this court does not deprive her of the opportunity

to seek a remedy, it simply effectuates the election of venues Plaintiff has made to seek redress for the

alleged wrongful employment action. Plaintiff’s own words in the Amended Complaint speak for

themselves. Plaintiff alleges that Defendants Tydings and McCormick allegedly conspired to breach

her employment contract, thereby allegedly causing an adverse impact to Plaintiff’s employment. The

very first paragraph of the Amended Complaint states that Plaintiff brings an action “for an adverse

change in employment … in breach of contract.” (Document No. 7, ¶ 1).

        Moreover, the Claim for Damages in the Tennessee Claims Commission and the Amended

Complaint contain identical language as to an alleged breach of contract. Paragraphs 72-76 of the


                                                    2



     Case 3:18-cv-00335 Document 36 Filed 10/03/18 Page 2 of 5 PageID #: 288
Amended Complaint in federal court and paragraphs 34-38 of the Claim for Damages in the

Tennessee Claims Commission are exactly the same. (Document 7 and Document 33-1). No

amount of discovery, as requested by Plaintiff, will change that fact.

       In her Response, Plaintiff conveniently ignores mentioning the inducement to breach of

contract claim which she wishes to pursue against Defendant McCormick for which Plaintiff seeks

treble damages. (Document No. 7, ¶ 103). To allow Plaintiff to go forward with the Amended

Complaint in this Court would mean Plaintiff is asking for quadruple damages on the alleged breach

of contract claim; actual damages in the Claims Commission and treble damages in this Court. Such

an unjust enrichment is patently unfair.

       For the reasons previously argued by Defendants, summary judgment should be granted and

this case should be dismissed. The dispositive question is not one of fact but of law. Plaintiff elected

her exclusive remedy when she chose to file with the Tennessee Claims Commission. As a result, this

Court no longer has subject-matter jurisdiction. Subject-matter jurisdiction cannot be waived

“because it is the basis for the court's authority to act.” Meighan v. U.S. Sprint Commc'ns. Co., 924

S.W.2d 632, 639 (Tenn.1996) (citation omitted). Indeed, “[t]he concept of subject matter jurisdiction

implicates a court's power to adjudicate a particular type of case or controversy.” Staats v. McKinnon,

206 S.W.3d 532, 541–42 (Tenn.Ct.App.2006) (citations omitted). Whether explicitly or by necessary

implication, “[a] court derives its subject matter jurisdiction ... from the Tennessee Constitution or

from legislative acts.” Id. (citations omitted). Pursuant to Federal Rule of Civil Procedure 12(h)(3),

“(i)f the court determines at any time that it lacks subject-matter jurisdiction, the court must dismiss

the action.”




                                                   3



     Case 3:18-cv-00335 Document 36 Filed 10/03/18 Page 3 of 5 PageID #: 289
                                                    Respectfully submitted,

                                                    HERBERT H. SLATERY III
                                                    ATTORNEY GENERAL AND REPORTER

                                                           s/ John W. Dalton
                                                    JOHN W. DALTON, BPR No. 16653
                                                    Senior Assistant Attorney General
                                                    Civil Litigation and State Services Division
                                                    UBS Tower, 18th Floor
                                                    P.O. Box 20207
                                                    Nashville, Tennessee 37202-0207
                                                    615-741-8062
                                                    john.dalton@ag.tn.gov




                                   CERTIFICATE OF SERVICE

         I hereby certify that on October 3, 2018, a copy of the Defendants’ Reply was filed
electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system to
all parties indicated on the electronic filing receipt as follows:



                                                    4



    Case 3:18-cv-00335 Document 36 Filed 10/03/18 Page 4 of 5 PageID #: 290
                                        L. Gilbert Anglin
                                        L. Garrett Anglin
                                      Attorneys for Plaintiff
                                        8 Lincoln Square
                                   1535 West Northfield Blvd.
                                  Murfreesboro, Tennessee 37129
                                      anglin@lawyer4u.com
                                    garrettanglin@gmail.com


All other parties will be served by regular U.S. mail as follows: (n/a). Parties may access this filing
through the Court’s electronic filing system.

                                                          s/ John W. Dalton
                                                   JOHN W. DALTON
                                                   Senior Assistant Attorney General




                                                  5



    Case 3:18-cv-00335 Document 36 Filed 10/03/18 Page 5 of 5 PageID #: 291
